department of the treasury internal_revenue_service washington d c cc intl br tl-n-3558-97 number release date date uilc internal_revenue_service national_office field_service_advice memorandum for jeffrey dorfman chief branch cc intl br5 subject from this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend fcorp fsub country f currency f usholding usub1 usub2 date1 date2 date3 date4 date5 date6 ww xx yy zz suma sumb sumc aa bb cc dd ee issue whether the transfer of a foreign_currency denominated debt by a foreign parent to its u s subsidiary and the subsequent transfer of that debt by the u s subsidiary to a second-tier u s subsidiary constitute valid contributions to capital under i r c '351 conclusion yes the two transfers do constitute valid '351 contributions facts the following facts have been presented for consideration fcorp a country f corporation is the sole shareholder of fsub another country f corporation fcorp is also the sole shareholder of usholding a domestic_corporation and the taxpayer in this case usholding holds all the shares of two domestic corporations usub1 and usub2 usholding and its two domestic subsidiaries are members of a u s consolidated_group usub1 and usub2 have the u s dollar as their functional_currency on date1 fsub loaned suma denominated in currency f to usub1 in exchange for usub1's note the anote the u s dollar-currency f exchange rate on date1 was ww approximately two years later on date2 fsub sold the note to fcorp for its face_amount in currency f currency f had appreciated vis a vis the dollar and on date2 the u s dollar-currency f exchange rate was xx the sale did not result in a currency exchange gain to fsub whose functional_currency was currency f nevertheless in u s dollar terms fcorp s u s dollar basis in the note was higher than fsub s basis because of the currency fluctuation between date1 and date2 while this increased u s -dollar basis was not directly relevant to fcorp a currency f taxpayer it would be relevant to any u s taxpayers that would take a carry-over basis in the note on date3 one day after it purchased the note fcorp contributed the note to usholding in exchange for additional usholding shares the parties treated the contribution as a tax-free contribution_to_capital under i r c '351 usholding used the exchange rate of xx which was in effect at the time of the sale of the note by fsub to determine its u s -dollar carry-over basis in the note four days later on date4 usholding contributed the note to usub2 in exchange for additional usub2 shares usholding s basis in the note was carried over to usub2 and was thus based on the exchange rate of xx at this point therefore both the issuer and the holder of the note were members of the same consolidated_group but had different u s dollar bases in the note approximately years later on date5 usub1 partially redeemed the note by making a payment of sumb in currency f to usub2 currency f had depreciated vis as vis the u s dollar from the date of the purchase of the note by fcorp the exchange rate in effect at the time was yy usub1 claimed a foreign_currency_gain of dollar_figureaa measured by the difference between the exchange rate of ww and yy usub2 on the other hand claimed the substantially greater foreign_currency_loss of dollar_figurebb based on the difference between the exchange rates of xx and yy the following year on date6 sub1 redeemed the remainder of the note in the amount of sumc in currency f at that time the u s dollar-currency f exchange rate was zz using the above methodology usub2 had a foreign exchange loss of dollar_figurecc -- substantially greater than usub1's foreign exchange gain of dollar_figuredd thus in total the usholding consolidated_group was able to report net foreign exchange losses of dollar_figureee as a result of these transactions the taxpayer has stated that the above transactions were part of the cash management of its treasury function you have asked whether the transfers of the note from fcorp to usholding and in turn to usub2 constitute valid '351 transactions law and analysis under treas reg ' b the obligor of a nonfunctional_currency debt_instrument shall realize exchange gain_or_loss with respect to the principal_amount of such instrument on the date principal is paid to the holder the amount of exchange gain_or_loss with respect to principal is determined by translating the units of nonfunctional_currency principal at the spot_rate on the date the obligor became the obligor and subtracting from such amount the amount computed by translating the units of nonfunctional_currency principal at the spot_rate on the date payment is made similarly treas reg ' b provides in part that the holder of a nonfunctional_currency debt_instrument shall realize exchange gain_or_loss with respect to the principal_amount of such instrument on the date principal is received from the obligor the amount of exchange gain_or_loss with respect to principal is determined by translating the units of nonfunctional_currency principal at the spot_rate on the date the payment is received and subtracting from such amount the amount computed by translating the units of nonfunctional_currency principal at the spot_rate on the date the holder acquired the instrument of if applicable the date a transferor from whom the nonfunctional principal_amount is carried over acquired the instrument such a carried over basis will result from a nonrecognition_transaction such as sec_351 treas reg '1 f provides that if the substance of a sec_988 transaction differs from its form the timing source and character of gains or losses with respect to a transaction may be recharacterized by the commissioner in accordance with its substance for example the regulations provide that a currency swap that requires the prepayment of all payments to be made or received may be recharacterized as a loan by the commissioner sec_351 provides that no gain_or_loss is recognized where one or more persons transfer property to a corporation solely in exchange for stock in such corporation and such person or persons are in control of the corporation immediately_after_the_exchange a sec_351 exchange immediately followed by another sec_351 exchange qualifies as a sec_351 transaction see revrul_77_449 1977_2_cb_110 the control requirement under sec_351 is defined in sec_368 a person or persons must own immediately_after_the_transfer at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of stock of such corporation the transferee corporation does not recognize gain_or_loss upon transfer of its stock in a sec_351 transaction pursuant to sec_1032 where property is acquired in a sec_351 transaction sec_362 provides that the basis of the property for the transferee corporation is the same as it would be in the hands of the transferor increased in the amount of gain recognized to the transferor on such transfer in a sec_351 transaction sec_358 provides that a shareholder s basis in the stock received is equal to the basis in the property transferred to the corporation increased by any gain recognized on the exchange and decreased by any boot received the service under the authority granted by sec_482 and the regulations thereunder may in some cases make allocations between related parties following certain nonrecognition transactions such as sec_351 see 137_f2d_600 3rd cir cert den 320_us_794 the situations susceptible to an allocation by the service have been separated into two categories cases in which property was transferred in a nonrecognition_transaction and subsequently disposed of by the transferee and in which the sole purpose of the transfer was to achieve tax consequences on the disposition of the property by the transferee that were more favorable that the tax consequences of a disposition by the transferor and cases in which the nonrecognition transfer of the property resulted in an artificial separation of income from the expenses of earning the income citations omitted 84_tc_996 in that case the tax_court refused to allow the service s reallocation of income under sec_482 subsequent to a sec_351 transfer of property because it found such transfer was motivated by bona_fide business reasons and the taxpayer in that case did not thereafter dispose_of the transferred assets the court did state however that in some circumstances a valid business_purpose will not preclude the application of sec_482 when necessary to clearly reflect income id fn a sec_351 contribution or a series of transactions including a sec_351 transaction may also be invalidated under certain common_law doctrines while the language in sec_351 does not expressly require a business_purpose it is the service s position that a valid business_purpose is required for nonrecognition treatment under that section the business_purpose doctrine originated in 293_us_465 according to this doctrine a transaction is not to be given effect for tax purposes unless it serves a legitimate business_purpose other than tax_avoidance gregory established the general principle that in order to fit within a particular provision of the code a transaction must satisfy not only the language of the statute but also must have a purpose that lies within the spirit of the statute see gregory u s pincite courts have been willing to require a business_purpose for sec_351 transactions see 688_fsupp_1129 n d tex aff d as to other issues 865_f2d_644 5th cir 1for a contrary view see 38_bta_830 subsequent to several supreme court decisions such as gregory the lower courts developed the economic sham doctrine under this doctrine certain transactions may be recharacterized or ignored for tax purposes if they are deemed not to have economic_substance except for their tax consequences see eg acm partnership v comm r 73_tcm_2189 aff d 157_f3d_231 3rd cir cert_denied 119_sct_125 this line of cases however is generally not applicable here because it examines transactions for their genuine profit potential whereas contributions to capital cannot generally be viewed in those terms finally we note that two other potentially applicable statutory and regulatory set of provisions are inapplicable here i r c ' a provides that no deduction shall be allowed in respect of any loss from the sale_or_exchange of property between certain related_persons including as defined in i r c '267 b members of a controlled_group treas reg ' f -1 e however provides that sec_267 does not apply to an exchange loss realized with respect to a loan of nonfunctional_currency if the loss is realized by a member of a controlled_group with respect to nonfunctional_currency loaned to another member the loan is described in treas reg ' a i and the loan does not have as a significant purpose the avoidance of federal_income_tax moreover the consolidated_return_regulations at the time of the transaction did not provide guidance regarding the gain_or_loss on intercompany obligations held at some point by a nonmember based on the above applicable law we believe that the tax consequences of the transactions as determined by the taxpayer will be difficult to alter this is because each separate transaction had significant economic consequences fsub held the note for two years before selling it to fcorp moreover having received the note as a contribution_to_capital usub2 held it for three years before it was partially redeemed yet because the sale by fsub resulted in a tax basis step-up for the subsequent holder a mismatch of exchange gain and loss occurred among members of a u s consolidated_group and the transaction guaranteed the parties a pre-determined loss that would not change despite any further movement in the exchange rates because both the holder and the issuer were members of a group filing consolidated_returns their foreign_currency exposure to fluctuations in currency f vis a vis the dollar was hedged and the loss resulting from the nonacq 1939_1_cb_69 which held that there was no requirement of a valid business_purpose under sec_351 difference in their bases was locked in it is this mismatch and thus the guaranteed loss that are the cause of your inquiry the focus of the inquiry in this case should be on either the sale of the note by fsub to fcorp which resulted in an increased u s dollar basis in the note without a corresponding tax or the fact that there was a mismatch of exchange gain and loss by members of a consolidated_group the validity of the sec_351 contributions to capital is not critical to the transactions tax consequences because the u s dollar basis of the item contributed was essentially the same as the u s dollar value of the item contributed thus a sale by fcorp to usholding would have resulted in the same or very similar tax consequences as a contribution_to_capital in that in either case usholding and thus usub2 would have had essentially the same u s dollar basis in the note we nevertheless consider the validity of the sec_351 contributions to capital after having examined the tax consequences of the transactions under the exchange gain_or_loss provisions of sec_988 finally we consider possible recharacterizations of the transactions at issue under the business_purpose and substance over form doctrines sec_988 the taxpayer s computation of its exchange losses on date5 and date6 are generally in accord with the rules of the '988 regulations usub1's gain was properly computed by translating the units of nonfunctional_currency principal at the spot_rate on the date the obligor became the obligor -- date1 when the exchange rate was xx -- and subtracting an amount computed by translating the units of nonfunctional_currency principal at the spot_rate on the date payment is made -- date5 for the first redemption and date6 for the second redemption as provided by treas reg ' b usub2 the holder of the nonfunctional_currency note realized an exchange loss with respect to the principal_amount of such instrument on the date principal was received from usub1 the amount of this exchange loss was determined by translating the units of nonfunctional_currency principal at the spot_rate on the date the payment was received date5 and date6 and subtracting from such amount the amount computed by translating the units of nonfunctional_currency principal at the spot_rate on the date fcorp the transferor from whom the nonfunctional principal_amount was carried over acquired the instrument date as stated above however the tax consequences of the transactions would not have differed much had the contribution to usholding and usub2 been taxable finally we do not believe that the substance over form rule in '1 f applies in this fact pattern as discussed below in the section titled abusiness purpose and substance over form sec_351 in general based on the facts submitted for consideration the two transfers at issue here do qualify as sec_351 contributions by fcorp to usholding and by the latter to usub2 as the requirements of that section were met as a result usub2 takes a carryover_basis in the note determined based on the transferor s basis which in turn is determined according to the exchange rate in effect when fcorp purchased the note from fsub as a result of this carryover_basis usub2 will have a different basis in the foreign_currency denominated note than usub1 its issuer usub2's basis is higher than the value of the note at the time of repayment thus because of the application of sec_351 usub2 will have a loss in excess of the gain recognized by usub1 resulting in a mismatch of the gains and losses of the members of the consolidated_group the remaining issue is whether another provision will alter this result interaction with sec_482 the facts presented do not meet the threshold set by the tax_court in eli lilly in that they do not reveal that athe sole purpose of the transfer was to achieve tax consequences on the disposition of the property by the transferee that were more favorable than the tax consequences of a disposition by the transferor eli lilly pincite moreover this case does not involve the separation of expenses and the income from the same item consequently the service s powers under sec_482 may not be invoked here business_purpose and substance over form the economic_effect of the transactions was to allow fsub the original holder of the note to receive cash in exchange for the note and resulted in the contribution to usub2 of an interest-bearing obligation which it held for a total of four years before full redemption for cash any recharacterization of the transactions under the substance_over_form_doctrine should leave the parties in the same ultimate economic positions consequently fsub cannot be deemed to have distributed the note to fcorp as a dividend because this recharacterization does not account for the cash that fsub received in exchange for the note in addition fsub cannot be deemed to have contributed the note to usholding in a tax-free contribution_to_capital because fsub is not a shareholder in usholding and this does not account for the cash fsub received it is important to understand that the related parties described above had many alternatives to lock in and realize the inherent currency losses in the note while leaving them in the same economic position one reasonable recharacterization of the transactions would be to treat them as a contribution of cash by fcorp to usholding which would contribute the cash to usub2 followed by the purchase of the note by usub2 from fsub thus fsub would receive cash in exchange for the note while usub2 would hold the note this recharacterization however does not affect the transaction s tax consequences under this recharacterization the purchase of the note would give usub2 essentially the same u s dollar basis as when the note was contributed to it by fcorp b a basis based on the exchange rate in effect at the time of the sale of the note by fsub b and would still cause the mismatch of exchange gains and losses at issue because other viable structures would have yielded the same tax consequences we do not believe that application of the substance over form rule in '1 f is appropriate in this setting sec_267 and the consolidated_return provisions as stated above the regulations promulgated under sec_267 specifically provide that they do not apply to the situation at hand unless the loan had as a significant purpose the avoidance of federal_income_tax no such evidence was presented here in addition during the years at issue the consolidated_return_regulations in effect at the time of the transaction did not provide guidance regarding the gain_or_loss of intercompany obligations held at some point by a nonmember and the mismatch at issue cannot be disallowed under those provisions case development hazards and other considerations the conclusions reached here are based on the information submitted which information did not include specific evidence of a significant tax_avoidance purpose strong evidence to that effect would of course affect our conclusions herein if you have any further questions please call jeffrey l dorfman branch chief branch associate chief_counsel international
